Citation Nr: 0843066	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-04 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total temporary evaluation under 38 C.F.R. 
§ 4.30 for treatment of a low back disability requiring 
convalescence.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to November 
1968.  The veteran's DD Form 214 showed that he earned the 
Vietnam Service Medal, Combat Infantry Badge, and the Purple 
Heart, among other awards.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

At the veteran's Travel Board hearing, he submitted numerous 
correspondences to the undersigned Veterans' Law Judge.  Some 
of this evidence had not previously been associated with the 
claims file and thus, had not been reviewed by the RO.  The 
veteran has waived initial RO consideration of this evidence.  
38 C.F.R. § 20.1304(c) (2008).  Consequently, the Board may 
proceed with the adjudication of this claim.


FINDINGS OF FACT

1.  The RO received a document from the veteran in March 2001 
that could reasonably be construed to be a claim for a total 
temporary evaluation for low back surgery received on January 
17, 2001 requiring convalescence.  

2.  The veteran's January 17, 2001 surgery for a service-
connected disability resulted in a period of convalescence 
requiring therapeutic immobilization of the spine with a 
"hard" brace for approximately three months and an 
inability to perform sedentary duties for at least four 
months.

3.   The RO did not receive any correspondence that could 
reasonably be construed to be a claim for a total temporary 
evaluation for low back surgery on November 19, 2003 
requiring convalescence until more than one year after that 
surgery.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a temporary total 
disability evaluation due to surgery for a service-connected 
low back disability on January 17, 2001 have been met for the 
six-month period after the surgery.  38 U.S.C.A. §§ 1155, 
5110(b) (West 2002); 38 C.F.R. §§ 3.400(o)(1), 3.155(a), 
3.157(b)(2), 4.30 (2008).   

2.  The criteria for entitlement to a temporary total 
disability evaluation due to surgery for a service-connected 
low back disability on November 19, 2003 have not been met.  
38 U.S.C.A. §§ 1155, 5110(b) (West 2002); 38 C.F.R. 
§§ 3.400(o)(1), 3.155(a), 3.157(b)(2), 4.30 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

The Board first finds that VA has no further duty to notify 
prior to Board adjudication.  Prior to initial adjudication 
of the veteran's claims, in correspondence dated in March 
2005, the RO advised the veteran of what the evidence must 
show to establish entitlement to a temporary total evaluation 
due to convalescence.  The RO requested that the veteran 
provide the exact dates he was claiming benefits.  The RO 
advised the veteran of VA's duties under the VCAA and of the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Although no longer required by the regulations, the 
RO also requested that the veteran send any evidence in his 
possession that pertained to the claim.  See 73 Fed. Reg. 
23353-23356 (April 30, 2008) (to be codified at 38 C.F.R. pt. 
3) (amending 38 C.F.R. § 3.159(b)(1)).  The Board finds that 
the March 2005 notice adequately conveyed the elements of the 
particular benefit sought on appeal.  
 
Moreover, the veteran has demonstrated actual knowledge of 
the elements needed to substantiate this claim.  VA may 
demonstrate lack of prejudice by demonstrating that a notice 
defect was cured by actual knowledge on the part of the 
veteran.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  
Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.  See Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007); see also Short Bear v. 
Nicholson, 19 Vet. App. 341, 344 (2005).  In correspondence 
dated in April 2005, the veteran stated that his first 
surgery in January 2001 required 12 months of convalescence.  
The veteran described how in July 2001 he was still in much 
pain from his surgery.  In correspondence dated in April 
2005, the veteran explained why he felt he was entitled to 
temporary total evaluations for the surgeries he received for 
his service-connected back disability.  In correspondence 
dated in October 2005, the veteran described how he was under 
a doctor's care and received physical therapy for more than a 
year after his November 2003 surgery.  The veteran stated he 
could barely get around.  Based on these statements, the 
Board concludes that the veteran had actual knowledge of the 
criteria for establishing entitlement to a temporary total 
evaluation due to convalescence and providing additional 
notice would serve no purpose.  
 
Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and VA Medical Center (VAMC) treatment 
records.  The veteran has not identified any medical records 
relevant to the claims that have not been associated with the 
claims file.  The veteran was provided with a VA spine 
examination for an increased rating claim in July 2005.  
Although this examination was not conducted for the specific 
purpose of obtaining medical evidence in conjunction with 
this appeal, the report is relevant in that it included a 
discussion of the veteran's January 2001 and November 2003 
surgeries and the length of time needed to recover.  
Moreover, the claims file included a substantial amount of 
medical evidence pertaining to the veteran's surgeries and 
the recovery periods contemporaneous to those periods.  The 
Board does not find that obtaining a medical opinion or 
providing the veteran with a medical examination would yield 
much additional information.  Under these circumstances, the 
Board does not find that VA had a duty to provide a medical 
examination or obtain a medical opinion.  See 38 U.S.C.A. 
§ 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008), see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (noting 
that the duty to provide a medical examination or obtain a 
medical opinion arises only if, among other things, the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim).  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria for Temporary Total Evaluation Under 38 C.F.R. 
§ 4.30

The veteran is claiming entitlement to temporary total 
evaluations for convalescence purposes as a result of 
surgeries he underwent for his service-connected spine 
disability on January 17, 2001 and November 19, 2003 (see 
veteran's statement dated in April 2005).  

A total disability rating (100 percent) for convalescence 
purposes will be assigned effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following hospital discharge or outpatient release if the 
treatment of a service-connected disability resulted in: (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of wheelchair 
or crutches (regular weight-bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint 
or more.  38 C.F.R. § 4.30, (a)(1)-(3) (2008).  Extensions of 
1, 2, or 3 months beyond the initial 3 months are permissible 
under either (a)(1), (2), or (3).  38 C.F.R. § 4.30(b)(2) 
(2008).  Furthermore, an extension of 1 or more months up to 
6 beyond the initial 6 months are permissible under paragraph 
(a)(2) and (3).  Id.  Therefore, the maximum period of a 
temporary total disability evaluation due to convalescence 
permitted by VA regulations is 1 year.  

In Felden v. West, 11 Vet. App. 427, 430 (1998), the United 
States Court of Veterans Appeals (Court), citing Dorland's 
Illustrated Medical Dictionary 374 (28th ed. 1994), defined 
convalescence as "the stage of recovery following an attack 
of disease, a surgical operation, or an injury."  The Court 
also defined recovery as "the act of regaining or returning 
toward a normal or healthy state."  Id., citing Webster's 
Medical Desk Dictionary 606 (1986).  In other words, the 
purpose of a temporary total evaluation pursuant to section 
4.30 is to aid the veteran during the immediate post-surgical 
period when he or she may have incompletely healed wounds or 
may be wheelchair-bound, or when there may be similar 
circumstances indicative of transient incapacitation 
associated with recuperation from the immediate effects of an 
operation.  The Court has also held that notations in the 
medical record as to the veteran's incapacity to work after 
surgery must be taken into account in the evaluation of a 
claim brought under the provisions of section 4.30.  See 
Seals v. Brown, 8 Vet. App. 291, 296-97 (1995).  

In determining whether a veteran is entitled to a temporary 
total evaluation due to convalescence, the most probative 
medical evidence is that prepared at or near the time of the 
treatment requiring convalescence.  See Felden, 11 Vet. App. 
at 430 (noting that a report rendered near the time of a 
hospital discharge or an outpatient release, or a later 
medical opinion issued close to the time of discharge or 
release, could be used to determine entitlement).  

An effective date for an increased rating is the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. 
§ 3.400(o) (2008).  If a claim for an increased rating claim 
is received within 1 year from the date it is factually 
ascertainable that an increase in disability had occurred, 
the effective date will be that date.  Id.  However, a 
retroactive increase or additional benefit will not be 
awarded after basic entitlement has been terminated, such as 
by severance of service connection.  Id.  

Procedural History

The procedural history of this appeal is complex and a brief 
discussion is necessary.  A review of the claims file shows 
that in correspondence dated March 8, 2001, the veteran 
requested an increased rating for his service-connected back 
disability.  The veteran informed VA he had recently 
undergone surgery at Herman Hospital for this disability and 
that he could not work.  A date stamp on this correspondence 
indicated it was received at the RO on March 16, 2001.  In 
correspondence to the veteran dated March 16, 2001, the RO 
acknowledged receipt of the veteran's correspondence.  In a 
rating decision dated in March 27, 2001, the RO denied 
entitlement to an increased rating for "chronic lumbosacral 
strain," which at that time was rated as 20 percent 
disabling.  In the rating decision, the RO noted the 
veteran's references to recent surgery and treatment records 
from Dr. S.S. showing treatment for facet joint arthritis.  
The RO, however, declined to consider symptomatology related 
to this treatment in the veteran's evaluation.  Relying on a 
VA examination report dated in November 1999, the RO 
concluded that the medical evidence failed to attribute this 
symptomatology to his service-connected lumbosacral strain, 
but instead, attributed it to his degenerative disk disease, 
which had not been related to service.  The veteran was 
notified of this decision in correspondence dated in April 
2001.  

On March 10, 2003, the RO received a claim for an increased 
rating for the veteran's service-connected "chronic 
lumbosacral strain."  In correspondence dated on March 12, 
2003, the RO acknowledged receipt of the veteran's claim.  In 
a rating decision dated in July 2003, the RO granted a 40 
percent rating for the veteran's service-connected spine 
disability, effective March 10, 2003.  In doing so, the RO 
conceded that the degenerative disc disease was due to the 
initial in-service injury.  The RO recharacterized the 
veteran's service-connected spine disability as "post-
traumatic low back pain with radicular features."  The RO 
had apparently based these findings, in part, on a VA 
examination report, dated in April 2003.

In correspondence received in April 2003, the veteran 
referenced the RO's April 2001 letter and noted that when he 
received that letter, he was "convalescing from spinal 
fusion surgery."  

In correspondence dated in November 2004, the veteran stated 
that he had been service-connected for a back condition since 
1968 and had had "numerous operations and procedures."  The 
veteran specified that he was "filing for back pay for 
convalescent periods that I should of [sic] been drawing a 
temporary 100 [percent] rating during that time period."  At 
that time, the veteran also submitted a letter from Dr. W.G. 
in which the physician noted the veteran had underwent 
surgery for his back from a different doctor on January 11, 
2001 and November 9, 2004 [sic] [medical records from the 
surgeon, Dr. H.C., indicated that the surgeries were actually 
conducted on January 17, 2001 and November 19, 2003].  The 
date stamp on this correspondence indicated it had been 
received at the RO on November 30, 2004.  

In a rating decision dated in September 2005, the RO denied a 
temporary total evaluation for convalescence purposes.  In 
doing so, the RO explained that his claim was received on 
November 30, 2004, and that because it was not received 
within one year of either his January 17, 2001 or November 
19, 2003 surgeries, it was not timely.  The veteran filed a 
notice of disagreement in October 2005, in which he stated he 
did not know of the 100 percent temporary disability benefit 
until he talked to his veteran service officer in November 
2004.  

At the veteran's Travel Board hearing, he submitted numerous 
documents to the undersigned Veterans' Law Judge.  One such 
document was a handwritten statement on a VA Form 21-4138, 
dated March 21, 2001.  In that statement, the veteran 
explained that he was responding to the VA letter dated March 
16, 2001 requesting documents in support of his claim.  The 
veteran advised that he would be unable to provide the 
treatment records and information requested for "quite some 
time."  The veteran also advised that he was currently in 
bed with a body cast after receiving spine surgery on January 
17, 2001.  The veteran also stated that his physician had 
told him his convalescence could take more than one year.  
The veteran also stated that his physician told him his 
injury was due to severe trauma suffered from falling on his 
back after being blown off the side of Dang Bo Mountain.  At 
the veteran's Travel Board hearing, he testified that he had 
sent this letter to VA on March 21, 2001.  

As noted above, a temporary total disability evaluation for 
convalescence may be extended up to 1 year and no longer.  
See 38 C.F.R. § 4.30 (2008).  Moreover, VA regulations 
prohibit the award of a retroactive increase or additional 
benefit after basic entitlement has been terminated.  
38 C.F.R. § 3.400(o)(1) (2008).  Thus, presuming that the 
veteran did in fact meet the criteria for temporary total 
disability evaluations for convalescence for an entire year 
after each of the procedures, he must have submitted claims 
for temporary total evaluations within one year of each of 
those procedures for the Board to consider the merits.  The 
Board, therefore, will first consider whether the veteran 
submitted timely claims. 

Claims Submission

Any communication indicating intent to apply for a benefit 
under the laws administered by the VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. § 
3.155(a) (2008); Servello v. Derwinski, 3 Vet. App. 196, 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene judicial precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).  VA must liberally construe all documents 
filed by a claimant.  EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).  

The Board first finds that the veteran's correspondence dated 
March 21, 2001 would certainly constitute a claim for a 
temporary total evaluation.  Together, the veteran's 
statements that he was currently in bed with a body cast 
after receiving spine surgery, that his physician told him he 
would need a lengthy period of convalescence, and that his 
physician told him his injury was due to severe trauma 
suffered from his in-service injury, most certainly satisfy 
the criteria for an informal claim.  

The Board has thoroughly reviewed the entire claims file, but 
was unable to find a copy of the March 21, 2001 
correspondence written by the veteran in the file other than 
the one he submitted at his Travel Board hearing in August 
2008.  Moreover, there is no anecdotal evidence indicating 
that this document had previously been received but was 
subsequently misplaced; none of the correspondences or 
decisions prepared by VA during the course of this appeal 
referred the veteran's March 21, 2001 correspondence.  There 
is simply no evidence that the RO had ever received that 
correspondence.  

The Board acknowledges that the veteran has testified under 
oath that he submitted the March 21, 2001 statement to the RO 
at that time.  The Board, however, is also aware that under 
the presumption of administrative regularity, government 
officials are presumed to "have properly discharged their 
official duties."  See United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1 (1926).  This 
presumption applies to VA.  See Ashley v. Derwinski, 2 Vet. 
App. 307, 308-309 (1992), see also Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994).  Thus, had the RO received the 
veteran's correspondence, it would be presumed to have been 
associated with his claims folder.  This presumption is 
rebuttable, but only by clear evidence to the contrary Ashley 
v. Derwinski, 2 Vet. App. at 309 (1992).  

Initially, the Board notes that the March 21, 2001 
correspondence appeared to be authentic in that it was 
addressed to the person who had signed the RO's letter dated 
only several days earlier and it did not include reference to 
any events that occurred after March 21, 2001.  Moreover, the 
claims file showed that the veteran had a consistent history 
of promptly responding to VA notices (see e.g. veteran's 
correspondences dated in March 2003 and April 2005).  
Fortunately the Board need not consider whether the veteran's 
presentation of this correspondence at his Travel Board 
hearing and his testimony that he had sent it previously 
rises to the level of "clear evidence to the contrary" that 
it had in fact been received but was never associated with 
the claims file.  Instead, the Board finds that the March 8, 
2001 correspondence, reasonably construed, is a claim for a 
temporary total evaluation.  Whether the RO received the 
March 21, 2001 correspondence within one year of the January 
17, 2001 is a moot point.  

In the March 8, 2001 correspondence, the veteran explained he 
had recently undergone surgery at Herman Hospital for his 
service-connected disability.  The Board acknowledges that at 
that time the RO had not yet determined that the degenerative 
disc disease was part of the veteran's service-connected 
disability; instead, only the veteran's lumbosacral sprain 
had been adjudicated to be service-connected.  It was not 
until the RO issued the July 2003 rating decision that the 
degenerative disc disease and its manifestations were 
included with the veteran's service-connected back 
disability.  Nonetheless, because the veteran's 
correspondence could reasonably be construed to be a claim 
for a temporary total evaluation due to the surgery for a 
service-connected disability, the RO at least had a duty to 
adjudicate it.  Such a claim was not adjudicated until 
September 2005 when the RO issued a rating decision.  As 
such, the veteran's claim for a temporary total disability 
evaluation for convalescence as a result of the January 17, 
2001 was timely, provided he was entitled to that benefit on 
March 8, 2001.  

Next, the Board considers whether the veteran had filed a 
timely claim for a temporary total disability evaluation for 
convalescence due to the November 19, 2003 surgery.  In 
support of this claim, at his Travel Board hearing he 
identified a letter dated November 11, 2004 from one of his 
physicians.  The Board observes that a letter of that date 
from Dr. W.G. had been associated with the claims file, but 
not until November 30, 2004 according the date stamp.  This 
letter was not received within one year of his November 19, 
2003 surgery.  Thus, regardless of whether it could 
reasonably be construed as an intent to apply for a temporary 
total evaluation due to convalescence, it was not timely.  

In September 2004, the RO received medical treatment records 
from Dr. W.G.  Although received within one year of the 
November 19, 2003 surgery, the Board does not find that 
anything received on this date can reasonably be construed as 
a claim for a temporary total disability evaluation for 
convalescence due to the surgery.  Among these records was a 
progress note dated in March 2004, in which the doctor noted 
that the veteran had had two surgeries for his back in the 
past.  The doctor did not specify when the veteran had these 
surgeries.  Even considering VA's duty to liberally construe 
documents submitted by the veteran, the Board does not find 
that either the March 2004 progress note or any of the other 
documents received in September 2004 for that matter even 
vaguely identify the benefit currently sought on appeal.  See 
38 C.F.R. § 3.155(a) (2008); Servello, 3 Vet. App. 196, 199.

At his hearing, the veteran quoted a "letter" from one of 
his doctors dated November 14, 2003 in which the doctor 
stated that the veteran was to undergo additional surgery and 
was to return post-operatively.  A review of the claims file 
revealed that this "letter" was actually a history and 
physical examination report.  The Board acknowledges that 
evidence from private physicians may be accepted as an 
informal claim for an increased rating such as a temporary 
total evaluation.  See 38 C.F.R. § 3.157(b)(2) (2008).  That 
does not obviate the requirement that the veteran file a 
timely claim.  The date stamp on this document shows that the 
RO received it in April 2005 at the same time the veteran 
submitted a 13-page written statement in support of his 
claim.  The Board cannot accept any documents received at 
that time as a claim for a temporary total evaluation as a 
result of the November 19, 2003 surgery.  

Having found the veteran filed a claim for a total temporary 
evaluation for the January 17, 2001 on March 8, 2001, and 
that he did not file a claim for a total temporary evaluation 
for the November 19, 2003 surgery until more than a year 
after that surgery, the Board will consider the merits of the 
appeal.

Evidence and Analysis

Upon reviewing the medical evidence, the Board first 
concludes that the competent medical evidence attributes all 
of the veteran's back symptomatology to his service-connected 
disability.  In the operative report, dated in January 2001, 
Dr. H.C. noted that the veteran's problem had begun when the 
veteran sustained an injury in Vietnam in 1968.  In an office 
note dated in March 2003, Dr. H.C. affirmed that in his 
opinion, the back problem necessitating surgery (lytic 
spondylolisthesis) was not congenital but instead was due to 
trauma.  There is no evidence indicating that the veteran's 
current problems necessitating surgery were due to any reason 
other than his service-connected back disability.  Having 
determined that the veteran's back symptomatology is all 
attributable to the service-connected disability, the Board 
will consider the veteran's statements and the medical 
evidence concerning his period of convalescence following the 
January 2001 surgery.

In his April 2005 correspondence, the veteran stated that his 
first surgery required 12 months of convalescence.  The 
veteran stated that in March 2001 he was placed in a soft 
brace and told to avoid certain physical therapy exercises 
that caused flare-ups.  The veteran stated that in April 
2001, he was ordered to a home exercise program and stayed in 
the soft brace for another three months.  The veteran stated 
that as of July 2001, he was still in much pain and was given 
Vicodin and Flexeril, which had no effect.  The veteran 
stated that at that time, he doctor had continued his home 
therapy program.  In December 2001, according to the veteran, 
he had significant pain and was unable to sit for more than a 
half hour.  The veteran reported needing to use ice and heat 
packs to calm down the flare-ups.  

In correspondence dated in March 2001, the veteran stated he 
was in a "body cast" 23 hours a day.  The veteran also 
stated that Dr. H.C. had told him his convalescence would 
last as much as one year or more.  

Pertinent medical evidence included a letter from Dr. W.G.; 
records from the veteran's surgeon, Dr. H.C.; and a VA spine 
examination report.  In the letter from Dr. W.G., dated in 
November 2004, the doctor reported that the veteran had a 
period of "prolonged convalescence" after his January 2001 
surgery.  The doctor specified that for one year following 
the surgery, the veteran's treatment included non-steroidal 
anti-inflammatory medications, use of a support brace, and 
physical therapy.  

Records from Dr. H.C. included numerous office notes for the 
period immediately following the veteran's January 2001 
surgery.  As of March 20, 2001, the veteran was still wearing 
a brace, according to an office note from Dr. H.C.  This 
brace was apparently the "body cast" the veteran claimed he 
was wearing at that time.  The doctor's plan was to 
discontinue the brace and outfit the veteran with a sports 
support.  The veteran was also apparently not working yet and 
was to return the following month for a work release 
according to the office note.  

In an office note dated April 13, 2001, Dr. H.C. reported 
that the veteran was walking independently five miles per 
day.  The doctor even reported at that time that the veteran 
was working out regularly.  On examination, the veteran's 
incision was noted to be well healed.  Forward flexion of the 
lumbar spine was to 50 degrees and extension to 10 degrees.  
The doctor's plan was for the veteran to progress to a home 
exercise program.  The veteran would be able to return to 
sedentary duties in one month and full duties in six months 
according to the doctor.  

On July 13, 2001, according to an office note, the veteran 
had forward flexion to 55 degrees, extension to 10 degrees, 
and lateral bend to 10 degrees.  Dr. H.C. noted that x-rays 
showed the surgical implants to be in good position.  The 
veteran was instructed to continue his home exercise program.  
The veteran was prescribed Darvocet and Vioxx and told to 
return in six months or as needed.  

In a note dated in December 2001, Dr. H.C. reported that the 
veteran had been doing "extremely well" until developing 
pain one month earlier after taking an airplane ride.  It was 
noted that his incision was well healed and he had good range 
of motion of the lumbar spine.  The veteran was seen again 
two weeks later.  In an office note of that date, Dr. H.C. 
stated that the veteran had been followed for "acute lumbar 
syndrome."  

In a VA spine examination report, dated in July 2005, C.K., 
Physician's Assistant, noted that according to the veteran, 
he wore a hard brace for four months after his January 2001 
surgery.  After that, he wore a soft brace and began to use a 
walker.  The veteran reported that he got somewhat better 
until one year and ten months after the surgery when he began 
having problems again.  
 
It is difficult to determine a precise date on which the 
veteran ceased to be convalescing from his surgery.  As of 
mid-March, he was still wearing a brace and was not yet 
working again.  The use of such a brace, which most likely 
immobilized his spine, and the inability to do even sedentary 
work are good indicators he was still convalescing.  However, 
as of April 2001 he was able to walk independently for five 
miles per day.  Such abilities do not reflect somebody whose 
recovery is characterized by severe postoperative residuals 
or immobilization by cast.  38 C.F.R. § 4.30, (a)(2)-(3) 
(2008).  

Despite that as of April 2001 the veteran appeared to be 
mobile and at least somewhat physically active, the Board 
finds there to be enough evidence to justify a total 
temporary evaluation for six months following the January 17, 
2001 surgery.  Although the veteran was apparently physically 
active in April 2001, that his doctor also said that the 
veteran would not be able to do sedentary work for one more 
month indicated that he was still somewhat incapacitated from 
the surgery.  Moreover, the veteran reported wearing the hard 
brace for four months after the surgery.  Based on these 
findings, the Board finds that the veteran met the criteria 
for an initial total temporary evaluation of three months and 
an extension of an additional three months based on 38 C.F.R. 
§ 4.30(b)(1).  

The Board has considered whether the veteran is entitled to 
an additional extension beyond the initial six-month period 
under 38 C.F.R. § 4.30(b)(2), but finds that he is not.  
Prior to December 2001, when it was reported the veteran had 
been doing "extremely well," the veteran was last seen in 
July 2001.  In the office note of that date, the doctor did 
not report any findings indicating the veteran was still 
convalescing as defined by VA regulations.  See 38 C.F.R. 
§ 4.30 (2008).  Although he had been instructed to continue 
his home exercise program, there was no evidence the veteran 
was confined to his house.  To the contrary, the veteran had 
previously reported to be walking five miles, presumably 
outside of the house.  Moreover, the Board does not find that 
the veteran's condition could be characterized by severe 
post-operative residuals or immobilization by cast of a major 
joint as of July 2001.  Thus, the Board finds that by the 
July 2001 visit to his physician, he no longer met the 
criteria under section 4.30.  

The Board has considered the difficulties the veteran began 
to have in December 2001.  These difficulties, however, came 
after the veteran had done well after the surgery; he was no 
longer recovering from that particular surgery.  Moreover, as 
the December 2001 office note indicated, the doctor felt this 
was an acute syndrome.  There is no evidence to support that 
this flare-up was associated with recuperation from the 
immediate effects of his operation.

Regarding Dr. W.G.'s letter in which the doctor stated that 
the veteran's convalescence period lasted more than one year, 
the Board does not find this to be probative evidence 
weighing heavily in support of the veteran's claim for two 
reasons.  First, the basis of Dr. W.G.'s opinion was that the 
veteran required steroidal anti-inflammatory medications, use 
of a support brace, and physical therapy for the one-year 
following surgery.  These, however, are not the criteria 
under VA regulations.  See 38 C.F.R. § 4.30 (2008).  The VA 
regulations contemplate something of a more incapacitating 
nature.  The Board does not find that the veteran's use of a 
soft brace qualifies as "immobilization" of his spine, 
particularly because he appeared to be at least somewhat 
mobile by July 2001.  Second, this letter was dated in 
November 2004, more than three years after the initial 
surgery.  This letter is less probative that the office visit 
notes prepared contemporaneous to the veteran's recovery 
period.  See Felden, 11 Vet. App. at 430.  The Board, in its 
discretion, gives little weight to this opinion.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005).   
  
The Board has also considered the veteran's statements 
concerning how his period of convalescence began as early as 
November 2000 (see veteran's correspondence dated in April 
2005).  This benefit, however, is only available for 
convalescent periods following either a hospital admission or 
outpatient treatment.  38 C.F.R. § 4.30 (2008).  The 
veteran's incapacitation before then is not for 
consideration.


ORDER

1.  A total temporary evaluation due to surgery for a 
service-connected low back disability on January 17, 2001 is 
granted for the six-month period after the surgery, subject 
to the law and regulations controlling the award of monetary 
benefits.

2.  A total temporary evaluation due to surgery for a 
service-connected low back disability on November 19, 2003 is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


